Citation Nr: 1341600	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from July 1969 to March 1972, including service in Vietnam from January 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In several communications, the Veteran has contended that an acquired psychiatric disorder with symptoms of anxiety and panic attacks resulted from his service.  Furthermore, VA treatment records document diagnoses of PTSD, depression, and anxiety.  Therefore, the issue on appeal is more accurately described as stated on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2011, this issue was remanded for further development, to include a VA examination.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the October 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claim can be properly adjudicated.

As noted in the July 2011 Board remand, the Veteran contends that his military occupational specialty (MOS), shown in his personnel records as 76Q, SpPurEqRprPteSpec (apparently, Special Purpose Equipment Repair Specialist), required him to go to areas where there had been combat with the enemy to remove and repair equipment.  Although his statements are somewhat difficult to read, it appears that the Veteran contends that the unit did fear attacks, and contends that sometimes there were attacks while equipment was retrieved.  The Veteran also reported that he performed guard duty or security duty in several capacities and location.  Service personnel records reflect a brief period of guard duty.

VA psychiatric treatment records dated from August 2008 to August 2011, include diagnoses of PTSD, depression, and anxiety.

The Veteran was scheduled for a VA psychiatric evaluation in October 2011, however, he failed to report.  In November 2011, the RO contacted the Veteran regarding his failure to report to the scheduled examination.  The Veteran stated that he did make an attempt to attend the VA examination, however his PTSD prevented him from going inside from the parking lot.  He indicated that he cannot even attend his regular sessions with his VA psychiatrist without getting upset and sick to his stomach.  He indicated that he probably would not attend a rescheduled examination.

The Board observes that the Veteran currently has a psychiatric disability; however it is unclear as to the etiology of the disability.  The Board finds, based on the Veteran's anxiety with having to physically attend an examination, that a telephone psychiatric interview should be arranged.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's VA records are up to date from August 2011 forward.

2.  Schedule the Veteran for a VA psychiatric telephone interview to determine the current nature and etiology of his claimed acquired psychiatric disability to include PTSD, depression, and anxiety.  The claims file and a copy of this Remand must be made available to the examiner/interviewer in conjunction with the telephone interview.  Any appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history of his psychiatric disabilities. The examiner is asked to address the following:

(a)  The examiner should identify each current psychiatric disorder.  The examiner should state whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including PTSD, if diagnosed, is related to the Veteran's military service, to include fear of hostile military or terrorist activity.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


